Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 6, 8 and 11-15 are cancelled.
Claims 1, 3-5, 7, 9, 10 and 16-32 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 9-10 and 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Contreras-Govea et al., “Microbial inoculants for Silage” (from Focus on Forage – Vol 8: No. 4) in view of  Holzer et al., “The role of Lactobacillus buchneri in forage preservation” (from TRENDS in Biotechnology Vol. 21 No. 6. Pp. 282-287). As evidenced by NPL Jones at al., “Nisin and the Market for Commercial Bacteriocins” (from Http://ageconsearch.umn.edu/bitstream/90779/2/). 

Regarding claims 1, 3, 7, 9, 10, 31 and 32: Contreras-Govea discloses fermenting silage with at least one obligatory heterofermentative lactic acid bacteria (i.e., lactobacillus buchneri) and at least one homofermentative bacterial strain (e.g., an enterococcus species) in order to provide silage with better dry matter recovery and aerobic stability (see Contreras-Govea page 1 left column to page 2 top left column). A fact that is also observed in Holzer (see Holzer page 285 right column to page 286 right column). Contreras-Govea fails to disclose selecting a homofermentative bacterial strain which does not reduce the growth of the heterofermentative lactic acid bacteria and does not produce an excess amount of lactic acid; However, Contreras-Govea discloses that the lactic acid formed by the homofermentative lactic acid bacteria quickly lowers the pH which inhibits other bacteria (see Contreras-Govea page 1, right column). Contreras-Govea also discloses that the speed and efficiency of the fermentation (i.e., pH drop rate) depends on the number and type of bacteria, and that the speed of pH drop affects the quantity of lactic acid produced by the bacteria (see Contreras-Govea page 1, left column). Holzer, discloses that aerobic deterioration is directly related to excess lactic acid and aerobic stability is directly related to acetic acid content, where homofermentative lactic acid bacteria are known to form lactic acid and heterofermentative lactic acid bacteria (e.g., lactobacillus buchneri) are known to convert lactic acid to acetic acid (see Holzer pages 284-286). Accordingly, during a speedy and efficient fermentation, the pH drops quickly without excess lactic acid. Given the fact that there are performance difference between different strains of a bacterial organism and selecting the right strain to meet desired traits is well known (see Contreras-Govea page 3, top right column; and Holzer pages 284-286), it would have been obvious to a skilled artisan to have selected a strain of homofermentative lactic acid bacteria that will not produce excess lactic acid, as recited in claims 1 and 32, which will lower the pH to a point that will inhibit the obligatory heterofermentative bacteria to a degree as recited in claim 31, and thus arrive at the claimed limitations.
As to the heterofermentative lactic acid bacterial strain recited in claims 1 and 3: Contreras-Govea discloses of fermenting silage with at least one obligatory heterofermentative lactic acid bacteria (i.e., lactobacillus buchneri) and at least one homofermentative bacterial strain in order to provide silage with better dry matter recovery and aerobic stability (see Contreras-Govea page 1 right column to page 2 top left column). A fact that is also observed in Holzer (see Holzer page 285 right column to page 286 right column).
As to the homofermentative lactic acid bacterial strain recited in claims 1, 7, 9 and 10: Contreras-Govea and Holzer disclose of fermenting silage with at least one obligatory heterofermentative lactic acid bacteria (i.e., lactobacillus buchneri) and at least one homofermentative bacterial strain (e.g., an enterococcus species) in order to provide silage with better dry matter recovery and aerobic stability (see Contreras-Govea page 1 left column to page 2 top left column; and Holzer page 285 right column to page 286 right column), and silage aerobic deterioration is directly related to excess lactic acid and silage aerobic stability is directly related to acetic acid content, where homofermentative lactic acid bacteria are known to form lactic acid and heterofermentative lactic acid bacteria (e.g., lactobacillus buchneri) are known to convert lactic acid to acetic acid (see Holzer pages 284-286), but Contreras-Govea and Holzer fail to disclose of the homofermentative lactococcus lactis bacteria; However, given the fact that the synergistic relations between homofermentative and heterofermentative silage inoculants are known (see Contreras-Govea page 2, top of left column; and Holzer pages 285-286), and there are performance difference between different strains of a bacterial organism and selecting the right strain to meet desired traits is well known (see Contreras-Govea page 3, top right column; and Holzer page 285 right column to page 286 right column), and since there are finite homofermentative lactic acid bacterial species that are present in silage and are commonly known and used to ferment silage (e.g., Lactococcus lactis) (see Holzer Box 1 on page 283), it would have been obvious to a skilled artisan to have selected a strain of lactobacillus lactis in order to optimize the synergistic effect imparted by the homofermentative and heterofermentative bacterial mixture in the silage inoculant, and thus arrive at the claimed limitations.
As to the exclusion of Lactobacillus plantarum recited in claim 1: Contreras-Govea discloses of fermenting silage with at least one obligatory heterofermentative lactic acid bacteria (i.e., lactobacillus buchneri) and at least one homofermentative bacterial strain in order to provide silage with better dry matter recovery and aerobic stability, where lactobacillus species such as lactobacillus plantarum, pediococcus species and enterococcus species are commonly homofermentative species used in silage inoculants (see Contreras-Govea page 1 left column to page 2 top left column). Holzer, discloses that aerobic deterioration is directly related to excess lactic acid and aerobic stability is directly related to acetic acid content, where homofermentative lactic acid bacteria are known to form lactic acid, and heterofermentative lactic acid bacteria (e.g., lactobacillus buchneri) are known to convert lactic acid to acetic acid (see Holzer pages 284-286). While the synergistic effect of using homofermentative and heterofermentative strains is also observed in Holzer (see Holzer page 285 right column to page 286 right column), Contreras-Govea and Holzer fail to disclose excluding lactobacillus plantarum from the inoculant; However, given the fact the performance difference between different bacterial strains and selecting the right strain to meet desired traits is well known (see Contreras-Govea page 3, top right column; and Holzer page 285 right column to page 286 right column), and since there are finite homofermentative lactic acid bacterial species that are present in silage and are commonly known and used to ferment silage (see Holzer Box 1 on page 283), it would have been obvious to a skilled artisan to have selected certain homofermentative lactic acid bacteria (e.g., lactobacillus lactis) and exclude other homofermentative lactic acid bacteria (e.g., lactobacillus plantarum) that their lactic acid production rate cannot be fully met and converted to acetic acid by the heterofermentative lactobacillus buchneri, in order to optimize the synergistic effect (i.e., increase acetic acid production and minimize excess lactic acid) imparted by the homofermentative and heterofermentative bacterial mixture in the silage inoculant, and thus arrive at the claimed limitations. 
Regarding claims 4 and 16: Contreras-Govea fails to disclose of the specific strain of lactobacillus buchneri recited in claim 4; However, Contreras-Govea discloses that lactobacillus buchneri convert lactic acid to acetic acid, which is a good inhibitor of yeasts and molds that cause heating ad spoilage of silages, thus lactobacillus buchneri imparts aerobic stability (see Contreras-Govea page 1, right column). Given the fact that there are performance difference between different strains of a bacterial organism and selecting the right strain to meet desired traits is well known (see Contreras-Govea page 3, top right column), it would have been obvious to a skilled artisan to have selected a strain of lactobacillus in order to optimize the aerobic stability imparted by the lactobacillus buchneri bacteria, and thus arrive at the claimed limitations. The fact that Applicant determined the naturally occurring lactobacillus buchneri strain recited in claims 4 and 16 provided the optimum advantage sought, does not render the claimed invention patentable, as selecting an organism exhibiting optimum traits is clearly taught by the prior art as routine and conventional.
Regarding claims 5 and 17-29: While the homofermentative and heterofermentative bacterial combinations recited in the claims 5 and 17-29 are not specifically disclosed in Contreras-Govea and Holzer, given the fact that there are performance difference between different strains of a bacterial organism and selecting the right strain to meet desired traits is well known (see Contreras-Govea page 3, top right column; and Holzer pages 284-286), it would have been obvious to a skilled artisan to have selected a strain of homofermentative lactic acid bacteria that will not produce excess lactic acid, as recited in claims 5 and 17-29, which will lower the pH to a point that will inhibit the obligatory heterofermentative bacteria (see discussion, above), and thus arrive at the claimed limitations.
Regarding claim 30: Contreras-Govea discloses of fermenting silage with at least one obligatory heterofermentative lactic acid bacteria (i.e., lactobacillus buchneri) and at least one homofermentative bacterial strain (e.g., an enterococcus species) in order to provide silage with better dry matter recovery and aerobic stability (see Contreras-Govea page 1 left column to page 2 top left column). Since nisin is known to be produced by Lactococcus lactis and not enterococcus species (see Jones page 2). Contreras-Govea meets the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792